Judgment, Supreme Court, New York County (Richard D. Carruthers, J., at suppres*370sion hearing; Charles H. Solomon, J., at plea and sentence), rendered June 14, 2005, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Mazzarelli, J.R, Friedman, Nardelli, Gonzalez and Catterson, JJ.